Citation Nr: 9922125	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a variously diagnosed 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1974 to December 
1974 and from May 1976 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
1996, the RO denied the claim of entitlement to service 
connection for PTSD, schizophrenia, and amphetamine induced 
psychotic disorder with delusions.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is not support 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The record does not establish that the veteran engaged in 
combat in service.  

3.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

4.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder other than PTSD is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Review of the service medical records demonstrates there were 
no complaints of, diagnosis of or treatment for any mental 
disorders while the veteran was on active duty.  

Review of the service personnel records shows that the 
veteran performed duties as a recon man, small infantry unit 
leader, and as an air delivery man.  He did not receive any 
awards or decorations indicative of participation in combat.  

Stressor statements were received at the RO in November 1995.  
The veteran reported that in 1974 and 1975 he had served in 
Thailand, Cambodia and Vietnam with the 4th Air Delivery 
Platoon, Fleet Marine Force.  He alleged that he was shot at 
dozens of times while "kicking" para-bundles to special 
forces troops and also resupplying dozens of cross border 
operations.  The operations were conducted for the Central 
Intelligence Agency (CIA).  He also searched for personnel 
listed as missing in action.  From approximately 1979 to 
1980, he served with a Force Recon Company, "2nd FSSG FMF 
Camp Lejeune" where he reported he experienced hundreds of 
stressful parachute operations on secret counter terrorism 
operations.  

The veteran wrote that he had attended dozens of special 
forces courses that contributed to his stress, PTSD and 
schizophrenia.  He conducted submarine/scuba operations and 
suffered extreme mental exhaustion.  In May of 1980, while 
conducting reconnaissance, a personal friend of the veteran 
was killed while crossing water.  

The veteran provided the names of a Sergeant Dibblee and a 
Sergeant Hernandez as names of persons who were involved, 
killed, or wounded in events described by the veteran.  In 
approximately 1981, he was stationed with the Deep 
Reconnaissance Platoon of the 3rd Marine Division Special 
Warfare Detachment.  He conducted cross-border intelligence 
gathering operations in Brunei, Borneo and Thailand.  He 
reported that five Navy Seals and one British SAS man were 
killed while conducting special warfare operations.  He 
performed long range reconnaissance patrols that lasted for 
months in hostile environments and participated in light 
weapons firefights.  He performed hydrographic surveys and 
recovery of CIA agents during submarine operations. 

Private treatment records have been associated with the 
claims file.  A diagnosis of atypical psychosis was made in 
March 1990.  An adjustment disorder was assessed in April 
1990.  Anxiety was attributed to work situations at that 
time.  The veteran was hospitalized in September 1995 with an 
Axis I diagnoses of psychotic disorder not otherwise 
specified; rule out amphetamine induced psychotic disorder 
with delusions and rule out paranoid type schizophrenia.  An 
antisocial personality disorder was included as an Axis II 
diagnosis.  

VA outpatient treatment and hospitalization records have also 
been associated with the claims file.  The records include 
diagnoses of schizophrenia and PTSD.  Schizophrenia was first 
diagnosed in September 1995.  In July 1987, the veteran 
sought treatment when he had trouble breathing after taking 
drugs.  It was noted that seven years prior to the treatment, 
he had been trapped in a submarine escape trunk and had been 
unable to breath.  The provisional diagnosis was rule out 
PTSD.  The veteran was hospitalized from March 1989 to May 
1989.  The discharge diagnoses were possible schizophrenia 
and amphetamine toxicity.  He was also hospitalized in June 
1990.  He complained of nightmares and flashbacks related to 
"terrorist activity" in the service.  The pertinent 
discharge diagnoses were adjustment disorder, rule out PTSD, 
and rule out major depression.  A separate treatment record 
dated in June 1990 included diagnoses of adjustment disorder, 
PTSD, and rule out major depression.  

A stressor statement was associated with the record in 
November 1995.  The veteran reported that he sometimes lived 
in terror remembering secret missions he participated in 
while serving with the Force Recon Company.  He alleged that 
he was the victim of psychological warfare by the K. G. B. of 
the former U. S. S. R.  He remembered traumatic events which 
occurred in Brunei and Borneo while he served with the 3rd 
Reconnaissance Deep Recon Platoon.  

The transcript of a March 1998 RO hearing has been associated 
with the claims files.  The veteran reported that he was an 
E6 in the military but his records only reflect the rank of 
E5.  The veteran did not know or could not remember the names 
of any soldiers who were killed or badly hurt while on 
reconnaissance maneuvers.  A sergeant Hernandez and a 
Sergeant Powers were members of the veteran's unit (3rd Deep 
Reconnaissance Platoon) who were killed sometime in 1981.  

In June 1998, a letter was received from the Department of 
the Navy, Headquarters United States Marine Corps, Personnel 
Management Support Branch (MMSB ).  MMSB reported that the 
information included in the veteran's claim was insufficient 
for the purpose of conducting any meaningful research on the 
veteran's behalf.  It was noted that the veteran was in the 
Reserves from 1974 to 1976, assigned to the Inspector and 
Instructor Staff, H & S battalion, USMCR, San Jose, 
California.  From May 1979 to May 1982, he was assigned to 
the 2nd Force Recon Company, Camp Lejeune, North Carolina.  
On June 29, 1982, he was assigned to B Company, 3rd Recon 
Battalion, 3rd Marine Division.  It was further noted that 
the veteran's military records did not evidence any combat 
history, expeditions or awards for Vietnam, Cambodia or 
Thailand.  

A statement dated in September 1998 from the United States 
Marine Corps includes the notation that unit diaries for 
Company B, 3rd Recon Battalion, 3rd Marine Division from 
January 1981 to December 1981 did not report any wounded in 
action or killed in action for that time period.  On a second 
statement from the United States Marine Corps dated in 
February 1999, it was noted that unit diaries for Company B, 
3rd Recon Battalion, 3rd Marine Division did not show any 
wounded in action or killed in action for 1982 or 1983.  


I.  Entitlement to service connection for 
a variously diagnosed acquired 
psychiatric disorder other than PTSD.  

Criteria

The threshold question that must be resolved with regard to a 
claim of entitlement to service connection is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998); Beno v. 
Principi, 3 Vet.App. 439 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board finds the claim of entitlement to service 
connection for acquired psychiatric disorder other than PTSD 
to be not well-grounded.  

Initially, the Board notes that service connection cannot be 
granted for personality disorders such as anti-social 
personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1998); Beno v. Principi, 3 Vet.App. 439 (1992)

There were no complaints of, diagnosis of or treatment for 
any mental disorders during either of the veteran's periods 
of active duty.  Service connection for an acquired 
psychiatric disorder other than PTSD is not warranted on a 
direct basis.  

There is no evidence of record demonstrating that a mental 
disorder was present to a compensable degree within one year 
of the veteran's discharge.  The earliest diagnosis of 
schizophrenia was included on September 1995 VA records.  The 
earliest diagnosis of an amphetamine induced psychosis was 
also included on VA records dated in September 1995.  This 
was more than 10 years after the veteran's discharge from 
active duty.  Major depression was not diagnosed but only 
included as a "rule out" impression.  Service connection 
for an acquired psychiatric disorder other than PTSD is not 
warranted on a presumptive basis.  

An acquired psychiatric disorder other than PTSD has not been 
linked to active duty by any competent evidence of record.  
There are no opinions associated with the claims file from 
competent health care providers who have opined that any 
currently diagnosed mental disorder was related to active 
duty.  

As there is no evidence of record of the presence of acquired 
psychiatric disorder other than PTSD during active duty or 
within one year of discharge and as there is no competent 
evidence of record linking any currently diagnosed acquired 
psychiatric disorder other than PTSD to active duty, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD must be denied as not 
well-grounded.  

The only evidence of record showing that the veteran 
currently has an acquired psychiatric disorder which is 
linked to active duty is the veteran's own allegations and 
testimony.  The veteran is a layman.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  

The veteran's claim that he has an acquired psychiatric 
disorder other than PTSD as a result of active duty is 
predicated upon his own unsubstantiated opinion.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Grivois, the veteran's lay opinion is an insufficient basis 
upon which to find his claim well grounded. Espiritu, King.  
Accordingly, as well grounded claims must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for an acquired psychiatric disorder 
other than PTSD must be denied as not well grounded.  

The Board finds that the RO advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).


As the veteran has not submitted a well grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder not including PTSD, the doctrine of reasonable doubt 
has no application.


II.  Entitlement to service connection 
for PTSD.

Criteria

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.



The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains a diagnosis of PTSD as evidenced by 
the VA hospitalization record dated in June 1990.  The 
reported stressor was "terrorist activity" while on active 
duty.  The Board finds that the health care professional who 
promulgated the diagnosis of PTSD has linked the disorder to 
events the veteran reportedly experienced while on active 
duty.  Thus, the Board finds the record establishes the first 
and third elements set out above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD must be 
decided based upon the question of whether the in-service 
stressor(s) reported by the veteran and relied upon by the 
competent medical professional diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")"  has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1998), as determined through 
recognized military citations or other service department 
evidence.  In other words, a veteran's bare assertions that 
he "engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  

If the determination of combat status is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.



In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the veteran reported he 
was exposed to stressors during active duty, and that PTSD 
has been diagnosed by VA medical professionals and linked to 
active duty stressors.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.



In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  His principal duties were listed as recon man, 
small infantry unit leader, and as an air delivery man.  
However, he did not receive any awards or decorations 
denoting participation in combat.  MMSB noted that the 
veteran's records did not show any combat history, expedition 
or awards for Vietnam, Cambodia or Thailand.  

The stressors which the veteran reported consisted of the 
following: being fired at while serving as kicker over 
Thailand, Cambodia and Vietnam; searching for personnel 
listed as missing in action; participating in hundreds of 
stressful parachute jumps; attending dozens of stressful 
special forces classes; conducting submarine/scuba 
operations; being trapped in a submarine escape trunk; 
conducting cross-border intelligence gathering operations in 
Brunei, Borneo and Thailand; engaging in firefights during 
extended long range reconnaissance patrols; participation in 
the recovery of CIA agents during submarine operations; 
having a close friend die while crossing water; participating 
in secret missions; and the deaths of Sergeant Hernandez and 
Sergeant Powers in 1981.  

The veteran also provided the name of Sergeant Dibblee as the 
name of a person who was somehow involved in, killed or 
wounded in the events the veteran described.  He did not 
provide any identifying information on the claimed stressors 
such as where they occurred, when they occurred, the names of 
people involved or the units the victims were assigned to 
when the alleged incidents occurred.  

The RO attempted to verify the veteran's claimed in-service 
stressors.  However, responses received from the United 
States Marine Corps indicated that none of the claimed 
stressors were verified.  The veteran has provided no 
additional information regarding his in-service stressors 
which could possibly result in a meaningful search by the 
United States Marine Corps.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
additional information sufficient to attempt additional 
verification of the claimed incidents.   

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  In short, the sole supporting evidence 
that the alleged stressful events occurred is the veteran's 
testimony and notation of such experiences as recorded by 
medical professionals in connection with treatment and 
evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.




In summary, the veteran's military records show he is without 
combat awards or citations.  Nor is there support in either 
military records or statements by third parties as to the 
occurrence of the alleged events.  

Without credible supporting evidence that the claimed in-
service stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events, is not supportable.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for variously diagnosed 
acquired psychiatric disorder to include PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

